

116 S1155 IS: License Natural Gas Now Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1155IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Cassidy (for himself, Mrs. Capito, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo terminate the prohibitions on the exportation and importation of natural gas, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the License Natural Gas Now Act of 2019 or the LNG Now Act of 2019.
 2.FindingsCongress finds that— (1)the exportation of natural gas produced in the United States is in the interest of the United States; and
 (2)because natural gas produced in the United States has a lower greenhouse gas emissions profile than other energy sources used in high volumes in other countries, the exportation of natural gas from the United States may help lower global emissions of carbon dioxide.
			3.Exportation or importation of natural gas
 (a)In generalSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended— (1)by striking the section heading and all that follows through (a) After and inserting the following:
					
						3.Exportation or importation of natural gas; LNG terminals
							(a)Authorization To export or import natural gas
 (1)In generalAfter; (2)in subsection (a)—
 (A)in paragraph (1) (as so designated)— (i)in the second sentence, by striking , unless, and all that follows through the period at the end of the sentence and inserting without modification or delay.; and
 (ii)in the third sentence, by striking by its order and all that follows through the period at the end of the sentence and inserting condition the order on a requirement that the applicant, on request, provide relevant data to the Commission to facilitate the information collection and statistical activities of the Commission.; and
 (B)by adding at the end the following:  (2)Prohibitions (A)Prohibition on restricting natural gas importation or exportationExcept as provided in paragraph (1) and subparagraph (C) or in any Federal authorization to export natural gas from the United States to a foreign country or to import natural gas into the United States from a foreign country in effect on the date of enactment of the LNG Now Act of 2019, to promote the efficient exploration, production, storage, supply, marketing, pricing, and regulation of energy resources, including fossil fuels, no employee of the Federal Government shall impose or enforce any restriction or condition on—
 (i)the exportation of natural gas from the United States to a foreign country; or (ii)the importation of natural gas into the United States from a foreign country.
 (B)Treatment of imported natural gasThe Commission shall not treat, on the basis of national origin, any imported natural gas on an unjust, unreasonable, unduly discriminatory, or preferential basis.
 (C)Prohibition on import from or export to certain nationsThe export of natural gas to, or the import of natural gas from, a nation subject to sanctions imposed by the United States is prohibited.
 (3)Consideration of exported natural gas as a first saleThe exportation of natural gas to a foreign country from the United States shall be considered to be a first sale (as defined in section 2 of the Natural Gas Policy Act of 1978 (15 U.S.C. 3301)).; 
 (3)by striking subsections (b) and (c); and (4)by redesignating subsections (d) through (f) as subsections (b) through (d), respectively.
 (b)EffectThe amendments made by subsection (a) shall not affect any Federal authorization to export natural gas from the United States to a foreign country or to import natural gas into the United States from a foreign country in effect on the date of enactment of this Act.
 4.Report on fostering natural gas exportsNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report describing actions taken by the United States Government, and actions that could be taken by the United States Government, to foster the exportation of natural gas from the United States to foreign countries.
 5.Report on existing regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report that identifies regulations in effect as of such date of enactment that inhibit the growth of the market for natural gas exported from the United States.